The complaint sets forth an agreement to purchase real property, the title to be held in the name of both parties. The plaintiff signed and thus obligated *Page 264 
herself to pay the purchase note and the mortgage securing it. She went into possession pursuant to the agreement. The defendant took title in his name alone in violation of the agreement. The facts thus stated in the complaint set forth a cause of action for the declaration of a constructive trust by a court of equity regardless of parental obligations or the former marital status of the parties. Fox v. Fox, 56 N.D. 899, 219 N.W. 784.
I, therefore, concur in the result.